Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 4, 2016

                                       No. 04-16-00252-CV

                                Jean Eckford HARDAWAY, Et al.,
                                            Appellants

                                                  v.

                              Lou Eda Korth Stubbs NIXON, Et al.,
                                          Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 12-09-0188-CVK
                         Honorable Russell H. Wilson, Judge Presiding


                                          ORDER
       On May 26, 2016, this court ordered appellants to show cause why this appeal should not
be dismissed because it appeared the appealed-from judgment was not final. We also ordered
appellants to file an amended notice of appeal identifying the names of all appellants.

         On July 11, 2016, appellants filed an amended/corrected docketing statement containing
a list of all appellants. On July 20, 2016, a supplemental clerk’s record was filed that contained
an Agreed Order of Severance and a Modified Agreed Final Judgment, which we deem adequate
to show cause why the appeal should not be dismissed.

        On August 1, 2016, the court reporter filed a Notification of Late Record, stating the
reporter’s record has not been filed because appellants have failed to designate the record and
have failed to pay or make arrangements to pay the reporter’s fee for preparing the record.

       If appellants desire a reporter’s record, and have not already done so, appellants are
hereby ORDERED to (1) request in writing, no later than August 15, 2016, that a reporter’s
record be prepared and (2) designate in writing, no later than August 15, 2016, the exhibits and
those portions of the record to be included in the reporter’s record. Id. The appellants are hereby
ORDERED to file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this
court no later than August 15, 2016.

        It is also ORDERED that appellants provide written proof to this court no later than
August 15, 2016 that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying the reporter’s fee.
If appellants fail to provide such written proof within the time provided, appellants’ brief will be
due within thirty (30) days from the date of this order, and the court will only consider those
issues or points raised in appellants’ brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court